Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2017-0172549 cited by applicant.

2017-0172549 discloses surgical robotic system comprising tool driver coupled to distal end of robotic arm , and having a roll drive disk driven  by a rotary motor, and one or more processors configured  to detect attachment of surgical tool to tool driver, surgical tool having a roll took disk to be engaged with roll drive disk , actuator roll drive disc through motor, determine measured torque of rotary motor exceeds a preset torque threshold for preset period of time and report successful engagement between roll drive disk and roll tool disk see  #10, #60, #51, #106  #110, #20, #14 , #102,  see paragraphs 33, 36, 44-46,, 59, 69,83 and claim 1 and figures 1A, 1D-2C.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15,20 are rejected under 35 U.S.C. 103 as being unpatentable over 2017-0172549 in view of 2018-0168763. 2017-0172549 as disclosed above, lacks disclosing display. 2018-0168763 discloses display message, see paragraph 63.  It would have been obvious to combine the surgical robot system of 2017-0172549 with display message of 2018-0168763 since processor is configured to indicate successfully engagement of drive disk to instrument disc when resistance torque at motor is greater than predefine torque threshold.

Allowable Subject Matter
Claims 2-12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
 
Prior art does not disclose determine travel distance for motor , compare travel distance to travel distance limit and generate warning for exceeding travel distance limit,  warning message includes date indicative of failure, identify maximum velocity based on time constraint and friction constrain , wherein rotation velocity is set to maximum rotation velocity,  identify torque offset and modify measure torque based on torque offset, torque offset associated with at least  weight of tool driver or surgical tool, decrease velocity for actuation of roll drive disk through motor in response to successful engagement,  initiate position hold mode , controller sends command for full stop to motor memory to store record a home position for rotary axis of motor in response to full stop .


Prior Art 2015/0157411 and 2018/0228561 disclose display surgical tool and torque robotic tool. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846